          Case 1:21-cv-03385-NRB Document 31 Filed 06/30/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                       UNITED STATES COURTHOUSE
                                            500 PEARL STREET
                                           NEW YORK, NY 10007

 NAOMI REICE BUCHWALD                                                                           (212) 805-0194
UNITED STATES DISTRICT JUDGE



                                                                                             June 30, 2021


Steven B. Singer
Saxena White P.A.
10 Bank Street 8th Floor
White Plains, NY 10606

David Avi Rosenfeld
Robbins Geller Rudman & Dowd LLP (LI)
58 South Service Road
Suite 200
Melville, NY 11747

  RE: City of St. Clair Shores Police and Fire Retirement System v. Credit Suisse Group AG et al
                                        21 Civ. 3385 (NRB)


Dear Counsel:
        The Court has reviewed your stipulation and order proposing the appointment of both Sheet Metal
Workers Pension Plan of Northern California and Peace Officers’ Annuity and Benefit Fund of Georgia as
lead plaintiffs, and approval of Robbins Geller Rudman & Dowd LLP and Saxena White P.A. as lead
counsel. ECF No. 30. As counsel surely recognize, the Court is responsible for evaluating the adequacy
of each potential lead plaintiff and lead counsel prior to their appointment. In order to fulfill that
responsibility, we seek certain information beyond that described in your proposed stipulation and order.
        First, what, if any, are the features of this case that necessitate the appointment of more than one
counsel? Second, assuming that the Court determines that appointment of more than one counsel is
appropriate, what measures do you propose to put in place in order to avoid duplication of work? Finally,
assuming that the Court decides not to appoint two counsel, which proposed lead plaintiff actually suffered
the greatest loss?
        Your prompt response, addressing the concerns reflected above, would be appreciated.


                                                          Very truly yours,


                                                          ___________________________
                                                          Naomi Reice Buchwald
                                                          United States District Judge
cc:     Herbert Washer
        Joel Laurence Kurtzberg
        Cahill Gordon & Reindel LLP
        32 Old Slip
        New York, NY 10005
